DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the structure recited by “a carrier body comprising at least one of a plurality of electrically conductive layer structures and electrically insulating layer structures which are stacked above each other in a stacking direction; and a wiring structure in the layer structures and being at least partially formed as a three-dimensionally printed structure” is confusing. It not clear if the carrier body is formed of at least one each of the plurality of electrically conductive layer structures, and electrically insulating structure, only one of the plurality of electrically conductive layer structures, and electrically insulating structure . Also, what is included in “the electrically conductive layer structures,” and “electrically insulating structures” is unclear. Further, in the recitation “a wiring structure in the layer structures and being at least partially formed as a three-dimensionally printed structure” it is not clear where the wiring structure is formed. In the electrically conductive layer structure or in the electrically insulating structure. Furthermore, the recitation “wherein the component carrier further comprises a conductive foil formed on an external surface of at least one of the layer structures of the carrier body” is misguiding. It is not clear where the conductive foil is formed, in the electrically conductive layer structure or in the electrically insulating structure.
Also, regarding claim 4, the structure of “an encapsulant” is unclear. The figure (10A-10B) does not show any encapsulant surrounding the protrusion.
Claims 2-9 depend upon claim 1, and inherit the same deficiency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timo (WIPO publication WO 2015/028716A, submitted by the applicant).
Regarding claim 1, Timo, figure 1, and 2e, discloses a component carrier, comprising: a carrier body comprising at least one of a plurality of electrically conductive layer structures and electrically insulating layer structures which are stacked above each other in a stacking direction (see figure, layers 21, 22, 23, 24 or 25); and a wiring structure (23, formed of printed silver paste, page 6, line 33-35) in the layer structures and being at least partially formed as a three-dimensionally printed structure (see figure, disclosed as a printed structure,  page 6, line 33-35. Formed as a three-dimensionlly printed structure, is a process limitation in a product claim. Such a process limitation defines the claimed invention over the prior art to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is same as, or obvious over the prior art. See Product-by-Process in MPEP § 2113 and 2173.05(p) and In re Thorpe, 777 F.2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985), wherein the component carrier further comprises a conductive foil (21) formed on an external surface of at least one of the layer structures of the carrier body such that the conductive foil covers the wiring structure (see figure); wherein the wiring structure is formed on the conductive foil (see figure), wherein the wiring structure is enclosed by the carrier body (obvious as the wiring 

Regarding claim 2, the modified carrier of Timo further discloses a component mounted on and/or embedded in the carrier body (obvious as disclosed by numerals 104, 105, 106, page 7, line 8-32). 

Regarding claim 3, the modified carrier of Timo further discloses wherein the wiring structure is configured to form an electronic and/or thermal connection with the electronic component (obvious as the element of the carrier are connected). 

Regarding claim 4, the modified carrier of Timo further discloses wherein the wiring structure comprises at least one protrusion for forming an electrical and/or thermal contact, wherein the wiring structure is at least partially surrounded by an encapsulation, wherein the protrusion extends through the encapsulation for forming an electrical contact (see figure, one of the element 231, 232 can be considered as protrusion, which is surrounded by insulation layer 22). 

Regarding claim 5, the modified carrier of Timo further discloses comprising at least one of the following features: wherein a cross section of the wiring structure a rectangular shape, a fractal shape, a circular shape, an oval shape and an trapezoid shape, wherein the wiring structure (see figure, the protrusion may be considered as circular, and the wiring structure as whole can be considered as rectangular) formed extends along a stacking direction of the plurality of layer structures, wherein the wiring structure extends perpendicular with respect to a stacking direction of the plurality of layer structures (see figure). 

Regarding claim 6, the modified carrier of Timo further discloses wherein a cross section of the wiring structure perpendicular to a current propagation direction has a shape of at least one of an L-shape, a U-shape and a comb-shape (see figure). 

Regarding claim 7, the modified carrier of Timo further discloses at least one of the following features: wherein the wiring structure comprises different cross sections in a stacking direction of the plurality of layer structures and/or perpendicular with respect to a stacking direction of the plurality of layer structures (see figure), wherein the wiring structure is formed from at least one material component of the group consisting of copper, aluminum, steel, and titanium, (Timo discloses the wiring structure formed of silver paste. However, copper past is old and known in the art. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)), wherein the wiring structure is formed on opposing surfaces of at least one of the layer structures, wherein the wiring 
Though, Timo discloses the wiring structure as a printed structure, the wiring structure printed on the layer structure is process limitation in a product claim. Such a process limitation defines the claimed invention over the prior art to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is same as, or obvious over the prior art. See Product-by-Process in MPEP § 2113 and 2173.05(p) and In re Thorpe, 777 F.2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985). As Timo discloses the structure, Timo meets the limitations.

Regarding claim 8, the modified carrier of Timo further discloses wherein the component is selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a 

Regarding claim 9, the modified carrier of Kondo further discloses at least one of the following features: the at least one electrically conductive layer structure comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten (obvious as disclosed at page 6, line 7-11), any of the mentioned materials being coated with supra-conductive material such as graphene (obvious as graphene / graphite  / conductive material coated particles are old and known in the art), the at least one electrically insulating layer structure comprises at least one of the group consisting of resin, reinforced or non-reinforced resin, epoxy resin, Bismaleimide-Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based Build-Up Film, polytetrafluoroethylene, a ceramic, and a metal oxide (Timo discloses the insulating layer structure formed of plastic film, page 9, line 28-34. However, plastic film formed of a resin is old and known in the art in order to have desired insulating properties and mechanical strength. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960. Therefore, Timo meets the limitation)), the component carrier is shaped as a plate (see figure), the component carrier is configured as one of the group consisting of a printed circuit board, and a substrate, arranged as a laminate-type component carrier (printed circuit board, see figure).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tajima (US 2014/0326484), figure 2(a), discloses a component carrier, comprising: a carrier body comprising at least one of a plurality of electrically conductive layer structures and electrically insulating layer structures which are stacked above each other in a stacking direction (see figure); and a wiring structure (4) in the layer structures and being at least partially formed as a three-dimensionally printed structure (formed of conductive adhesive, which may be formed by printing), wherein the component carrier further comprises a conductive foil  (3, 2) formed on an external surface of at least one of the layer structures of the carrier body such that the conductive foil covers the wiring structure (see figure); wherein the wiring structure is formed on the conductive foil (see figure), wherein the wiring structure is enclosed by the carrier body, wherein the wiring structure extends from the conductive foil into the carrier body and has a varying height in the stacking direction (see figure), wherein the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847  
                                                                                                                                                                                           IBP / August 27, 2021